Citation Nr: 0920485	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-04 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right foot interdigital 
neuroma.

2.  Entitlement to an initial compensable disability rating 
for service-connected spondylosis of the lumbosacral spine.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of a left knee 
injury.

4.  Entitlement to a disability rating in excess of 10 
percent for service-connected right knee chondromalacia.

5.  Entitlement to service connection for bilateral hip 
disability, to include as secondary to service-connected 
disabilities.




REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to May 
1978 and from November 2002 to September 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The Veteran's claims of entitlement to increased disability 
ratings for residuals of a left knee injury and right knee 
chondromalacia are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Right foot neuroma is neither manifested by more than 
moderate incomplete paralysis of the foot movement nor by 
more than a moderate foot disability.

3.  Spondylosis of the lumbosacral spine is presently 
manifest by forward flexion to 120 degrees, extension to 30 
degrees, and intermittent tenderness in the paraspinal 
muscles.

4.  Objective evidence of a bilateral hip disability is not 
shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for right foot interdigital neuroma have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284, 4.124a, 
Diagnostic Code 8525 (2008).

2.  Resolving all doubt in the Veteran's favor, the criteria 
for an initial 10 percent disability evaluation, and no more, 
for spondylosis of the lumbosacral spine have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5239 (2008).

3.  A bilateral hip disability was not incurred in active 
military service or as a result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files a notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the Veteran's claims for 
service connection in June 2006 in this case, the RO sent the 
Veteran letters, both dated in March 2006, which satisfied 
the duty to notify provisions including how disability 
ratings and effective dates would be assigned should service 
connection be granted.  The Veteran was also provided with 
notice of how VA determines disability ratings and effective 
dates in January and March 2007 notice letters, after the RO 
had already granted service connection for the listed 
disabilities.  

In addition, the Veteran has submitted an NOD with the 
initial disability ratings assigned for his service-connected 
right foot neuroma and spondylosis, triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute for these issues.  The RO then fulfilled these notice 
obligations by issuing January 2007 and March 2007 statements 
of the case (SOC) and a March 2007 supplemental statement of 
the case with regard to the issue of an initial disability 
rating for the right foot neuroma.  These documents informed 
the Veteran of the regulations pertinent to his appeal, 
including the applicable rating criteria, advised him of the 
evidence that had been reviewed in connection with his 
appeal, and provided him with reasons for its decision.  
38 U.S.C.A. § 7105(d).  Along with the January and March 2007 
SOCs, the RO again sent the Veteran notice of how disability 
ratings and effective dates are assigned.  Accordingly, the 
Board concludes that the notice obligations set forth in 
sections 7105(d) and 5103A of the statute have been fulfilled 
in this case.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records, VA medical examination reports and treatment records 
are of record, as well as private treatment records and 
evaluations.  This evidence was reviewed by both the RO and 
the Board in connection with the Veteran's claims.  There 
remains no issue as to the substantial completeness of the 
Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty 
imposed on VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.  

Increased Initial Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where a Veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings, different or "staged" ratings may be 
assigned for such different periods of time.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Right Foot Neuroma

The June 2006 rating decision granted service connection for 
right foot interdigital neuroma and assigned an initial 10 
percent disability rating under Diagnostic Codes 8525-8599.  
Under 38 C.F.R. § 4.124a, Diagnostic Code 8525, both mild and 
moderate, incomplete paralysis of the posterior tibial nerve 
are assigned a 10 percent rating.  Severe, incomplete 
paralysis of the posterior tibial nerve warrants a 20 percent 
rating.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a 10 percent 
rating is assigned for a moderate foot disability.  A 
moderately severe foot disability is rated as 20 percent 
disabling.

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
initial disability rating in excess of 10 percent under the 
rating criteria for the Veteran's right foot interdigital 
neuroma.  Although VA and private treatment records show 
intermittent complaints of right foot pain as early as 
November 2004, there is no evidence of severe incomplete 
paralysis of the right posterior tibial nerve or of more than 
moderate foot disability.  A November 2005 VA treatment 
record notes that the Veteran's neuroma had previously been 
injected, but that he now had a little metatarsal pain and 
capsulitis.  He was provided an insert to help with pain and 
was also given two injections in November 2005 and March 2006 
to relieve his foot pain.  A March 2006 treatment record 
notes he complained of some numbness in his foot.  The May 
2006 VA examination report shows the Veteran complained of no 
more than moderate right foot pain that was aggravated by 
heavy weight-bearing  and limited his ability to sit to no 
more than one hour.  He denied any specific flare-ups and was 
able to walk unaided and had no problems with instability.  
He worked full-time as a supervisor in a manufacturing 
factory and reported no time lost as a result of his right 
foot neuroma.  He had been provided custom-molded inserts 
that reportedly helped with the pain.  Examination revealed 
the right forefoot to be moderately tender to compression, 
and direct very firm deep palpation at the second interspace.  
The examiner found the Veteran's gait to be normal and found 
no evidence of fatigue, incoordination, lack of endurance, 
weakness or pain.  Range of motion of the ankles and digits 
of both feet were equal bilaterally.  The examiner could not 
address any additional functional loss without resorting to 
speculation.  There was no objective evidence of edema or 
redness, crepitus or any indication of effusion.  There was a 
very small nontender callus on the plantar right forefoot.  
Hence, the medical evidence of record does not show evidence 
of more than moderate incomplete paralysis of the foot 
movement or a moderately severe foot disability which would 
warrant a 20 percent evaluation under Diagnostic Codes 8525 
and 5284 respectively.  Accordingly, as the preponderance of 
the evidence of record is against the claim for an increased 
initial disability rating for right foot interdigital 
neuroma, the appeal must be denied.  38 U.S.C.A. § 5107(b)

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected right foot 
interdigital neuroma has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
right foot interdigital neuroma under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Spondylosis of the Lumbosacral Spine

The Veteran's service-connected spondylosis of the 
lumbosacral spine is evaluated as noncompensably disabling, 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5239.  Under Diagnostic Codes 5235-5243, the General Rating 
Formula for Diseases and Injury of the Spine, a 10 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The next higher rating of 40 
percent is warranted for forward flexion of the thoracolumbar 
spine of 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is assigned 
for unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2008).  

In every instance where the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2008).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

After considering the totality of the record and resolving 
all doubt in his favor, the Board finds the evidence of 
record supports a 10 percent disability rating and no higher 
for the Veteran's spondylosis of the lumbosacral spine.  
Private and VA treatment records, dating from January 2003 to 
June 2006, show the Veteran complained of low back pain in 
November 2004, July 2005 and October 2005.  The October 2005 
VA treatment record shows that examination revealed good 
range of motion without significant pain, although there was 
objective evidence of tenderness over the right paraspinal 
muscles.  During his May 2006 VA orthopedic examination, the 
Veteran complained of intermittent moderate low back pain 
typically associated with some stiffness.  He reported that 
his low back pain did not limit his ability to sit or stand, 
but did limit his ability to lift at 75 to 100 pounds.  He 
denied any specific flare-ups, but did indicate that it may 
be activity related or post exertional.  He had not lost any 
time from his work as a result of his back disability and had 
no specific job accommodations as a result of it.  He also 
denied any periods of incapacitation requiring a physician's 
care and prescribed bedrest.  The examiner noted that the 
Veteran's posture and gait were normal.  During the 
examination, there was no objective evidence of guarding, 
muscle atrophy or spasm, pain with motion, tenderness or 
weakness.  Lumbosacral spine flexion was to 120 degrees, 
extension to 30 degrees, and bilateral lateral flexion to 30 
degrees and rotation to 45 degrees.  The examiner noted that 
there was no objective findings of pain, weakness, excess 
fatigability, incoordination, lack of endurance, or loss in 
range-of-motion with repetitive use and stated that he could 
not express additional limitation due to repetitive use 
during a flare-up without resorting to mere speculation.  
There was no evidence of any neurological abnormality.  May 
2006 VA X-ray studies of the lumbosacral spine show 
sacralization of L5, and degenerative spurring changes 
involving the veretebral body margins.  There was no evidence 
of spondylolisthesis.  Although the ranges of motion elicited 
during the May 2006 VA examination do not meet the criteria 
for a compensable rating under the applicable rating criteria 
set forth in the General Rating Formula for Disease and 
Injuries of the Spine, as noted above, the October 2005 
treatment record does indicate objective evidence of 
localized tenderness.  While there is no evidence to show 
muscle spasm or guarding, evidence of localized tenderness is 
criteria for the assignment of a 10 percent evaluation.  
Therefore, affording the Veteran the benefit of the doubt, 
and considering the provisions of 38 C.F.R. § 4.7, and DeLuca 
v. Brown, supra., the Board finds that the assignment of an 
initial 10 percent evaluation is warranted.

The Board finds, however, that the Veteran's spondylosis of 
the lumbosacral spine symptoms do not warrant an evaluation 
in excess of 10 percent at any time during the pendency of 
his appeal.  The overwhelming majority of the medical 
evidence of record shows no objective evidence of limitation 
of thoracolumbar spine motion to warrant a higher disability 
rating or of an abnormal gait or abnormal spinal contour.  
The Board finds that the current 10 percent disability rating 
adequately considers and encompasses any limitation of motion 
due to pain, lack of endurance, incoordination or any 
associated functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45; 
DeLuca, supra.  As such, a 20 percent rating is not 
warranted.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected spondylosis 
of the lumbosacral spine has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
spondylosis of the lumbosacral spine under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995); Thun v. Peake, 22 Vet. App. 111 (2008).



Service Connection

The Veteran contends that he developed a bilateral hip 
disability secondary to his service-connected right foot 
interdigital neuroma.  He asserts that his service-connected 
right foot disability has caused an altered gait which has 
caused his current bilateral hip disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

After carefully considering all of the evidence of record 
under the laws and regulations as set forth above, the Board 
concludes that the Veteran is not entitled to service 
connection for a bilateral hip disability.  In this regard, 
the Board notes that service connection has been granted for 
a right foot interdigital neuroma, as well as for spondylosis 
of the lumbosacral spine and bilateral knee disabilities.  
However, the objective medical evidence of record does not 
show any currently diagnosed bilateral hip disability.  In 
fact, a May 2006 VA orthopedic examiner specifically found 
full range of motion in both hips and normal X-ray studies of 
the hips and further found insufficient clinical evidence to 
warrant a present diagnosis.  Moreover, VA and private 
treatment records show no relevant complaints, findings, 
treatment or diagnoses.  VA has requested the Veteran submit 
evidence of a current bilateral hip disability.  However, he 
has not submitted any medical evidence of currently diagnosed 
bilateral hip disability; nor has he or VA been able to 
obtain copies of any treatment records showing such.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disabilities for which benefits are being claimed.  Thus, the 
medical evidence does not establish that the Veteran 
currently has a bilateral hip disability.

Although the Veteran believes he currently has a bilateral 
hip disability as a result of his service-connected right 
foot disability causing an altered gait, he is not competent 
to provide evidence that requires medical knowledge.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the claim 
for service connection for a bilateral hip disability must be 
denied.




ORDER

An initial disability rating in excess of 10 percent for 
right foot interdigital neuroma is denied.

An initial 10 percent disability rating for spondylosis of 
the lumbosacral spine is granted.

Service connection for a bilateral hip disability is denied


REMAND

The United States Court of Appeals for Veterans Claims 
(Court), in its recent decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), found that, at a minimum, adequate 
VCAA notice for claims of entitlement to increased disability 
ratings requires that at least general notice of the specific 
rating criteria that must be met to prove an increased rating 
be provided in those cases where the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result).  

Although a March 2007 notice letter advised the Veteran that 
he needed to submit evidence that his left and right knee 
disabilities had worsened, it did not advise him of the 
specific criteria necessary for higher evaluations.  The 
Board finds that this element of the Vazquez-Flores test has 
not been met.  The evidence of record does not show that the 
Veteran had actual knowledge of the rating criteria for 
residuals of a left knee injury or right knee chondromalacia 
or that any error in not advising the Veteran of these 
specific criteria is not prejudicial to him.  Therefore, the 
Veteran should be advised of the criteria necessary for 
entitlement to higher disability ratings for right and left 
knee disabilities pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5259, 5260 and 5261.

The Board further notes that the Veteran's most recent VA 
treatment records are dated June 2006.  Copies of any 
available VA records subsequent to June 2006 should be 
obtained and incorporated in the claims files.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any VA treatment 
records, dating from June 2006 to the 
present, and associate the records with 
the Veteran's claims files.

2.  VA should send a revised notice letter 
regarding the Veteran's claims for 
increased disability ratings for right and 
left knee disabilities.  In particular, 
the notice letter should describe the 
diagnostic criteria necessary to establish 
higher disability ratings for knee 
disabilities.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

3.  Thereafter, VA should readjudicate the 
issues of entitlement to increased 
disability ratings for residuals of a left 
knee injury and right knee chondromalacia.  
If the issues on appeal remain denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


